DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. Applicant’s arguments on page 6-7, “Kitano do not disclose performing control based a purpose indicated by the user type and associated in the one-to-one correspondence, with the source identification information included in the control message”. Examiner respectfully disagree because FIG. 4 and paragraph 0036-0037 teaches “transmission event includes an event transmission source actor ID, a DR event ID for identifying the event transmission source, an event type indicating an urgent power reduction request such as “Emergency”, an effective period start date and time, and an effective period end date and time The notification destination actor ID for identifying the notification destination” and its shows one to one correspondence like AGR-1001 to aggregator, User-1010 to user that is one to one correspondence. Control device performing control on the basis of the control message on the basis of the sender identification information (event sender actor ID), which identifies the sender of the control message; and associating the sender identification information with the type of purpose (issuer “power company”) that plans the control on the basis of the control message. 
Applicant’s arguments on page 8, “Rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S. at 417, 127 S.Ct. at 1741 (2007)”. Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the differences between the prior art and the claims in issue have been set forth. The level of ordinary skill in the art is deemed to be a person who is presumed to be aware of all prior art, specifically relating to control. The rejection is based on what was known prior to the time the Applicant created the invention and rest on a factual basis, and supported by the motivation as noted in the above office action. Under such considerations, the prior art teaches the claims as written.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al JP. 2015/022560 (hereinafter “Kitano”).


As to claim 1, Kitano teaches a power management (paragraph 0025 “power company 41 transmits an event to the aggregator 42”) method comprising: sending a control message from one or more power management servers (paragraph 0026 “power company DR function group 31 provides the power company 41 with an event transmission function” DR-demand response function 31 send control message and paragraph 0031-0036), configured to manage a facility connected to a power grid, to a local control apparatus provided on the facility (paragraph 0040 “electric power company 41 promotes demand-supply adjustment to the customer 44 who has designated the target time zone when it is judged that supply-demand adjustment is necessary from prediction of the power supply-demand situation” and paragraph 0041-0047); and performing controls, by the local control apparatus, based on the control message and source identification information that identifies a source of the control message (paragraph 0036 “transmission event includes an event transmission source actor ID, a DR event ID for identifying the event transmission source, an event type indicating an urgent power reduction request such as “Emergency”, an effective period start date and time, and an effective period end date and time The notification destination actor ID for identifying the notification destination” and FIG. 3-4), wherein the 

As to claim 3, Kitano teaches wherein the use type further indicates an issuer that plans for the performing the controls based on the control message (paragraph 0036 issuer “power company“ that plans the control on the basis of the control message and paragraph 0049-0055).  


As to claim 5, Kitano teaches comprising: sending a notification, from the local control apparatus to the power management server, when the performing controls based on the control message is not performed (paragraph 0049 “rejection is input by the operator to the customer DR function group 34 through the GUI 54. The form of DB submission is the same as event registration. Here, when the GUI control unit 341 of the customer-oriented DR” and paragraph 0050).  




As to claim 9, related to claim 1 with similar limitations also rejected by same rational.   

As to claim 10, related to claim 1 with similar limitations also rejected by same rational. 

As to claim 11, related to claim 1 with similar limitations also rejected by same rational.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al JP. 2015/022560 (hereinafter “Kitano”) in view of Forbes, Jr. USPGPUB 2014/0277788 (hereinafter “Forbes”).

As to claim 2, Kitano teaches all the limitations of the base claims as outlined above.
Kitano teaches power management system that manage local apparatus. But it does not explicitly teach managing, by the local control apparatus, information that associates priority level information with the source identification information, the priority level information indicating a priority level to perform the controls, wherein said performing controls is further based on the priority level information.  
However, Forbes teaches managing, by the local control apparatus, information that associates priority level information with the source identification information, the 
Kitano and Forbes are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kitano, and incorporating a priority level to perform the controls, as taught by Forbes.
One of ordinary skill in the art would have been motivated to improve control and participation of grid elements and their logical control infrastructure for grid stability and reliability, as suggested by Forbes (paragraph 0006).
As to claim 4, Kitano teaches all the limitations of the base claims as outlined above.

However, Forbes teaches wherein the purpose indicated by the use type includes at least one of control of a power flow rate from the power grid to the facility (paragraph 0136 “tags verify power flows through transmission metering.  This example provides for a transmission reservation packet; similarly a distribution reservation packet is provided for information about the flow of electric power or for the delivery of power from supply grid elements located at any attachment point in the grid”), control of a reverse power flow rate from the facility to the power grid, control of a distributed power supply provided on the facility, and control from a user related to the facility (paragraph 0134 “operates to allow the IP packets from the source grid element and/or controlling grid element, to the destination grid element, and/or reverse, based upon the hierarchy that is established or determined by electric power grid needs, which are dynamic” and paragraph 0135-0136).

As to claim 7, Kitano teaches all the limitations of the base claims as outlined above.

However, Forbes teaches wherein communication between the one or more power management servers and the local control apparatus is performed in conformance to a predetermined protocol (paragraph 0050 “Demand Response are RF networks that utilize a plurality of mesh based, non-standard communications protocols that utilize IEEE 802.15.4 or its derivatives, or "ZigBee" protocol end devices to include load control switches”).  

As to claim 8, the combination of Kitano and Forbes teaches all the limitations of the base claims as outlined above.
Forbes further teaches wherein a message format in conformance to the predetermined protocol includes an information element that specifies control content to the local control apparatus, and does not include an information element that specifies the use type (paragraph 0050 “protocol end devices to include load control switches, programmable thermostats that have pre-determined set points for accomplishing the "off" or "cut" or reduce command simultaneously or pre-loaded in the resident memory of the end device” and paragraph 0051-0060).  


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119